DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8 February 2022 has been entered.

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 8 February are acknowledged and entered.
By this Amendment, the Applicant amended claims 1-3, 5-8, and 10, and canceled claim 4. Claims 1-3, 5-8, and 10 remain pending in the application. 

Drawings
The corrected drawings filed 8 February 2020 are accepted. In light of the corrected drawings and amendments to the claims, and the corresponding objection from the previous Office Action are hereby withdrawn.

Response to Arguments
Specification Objections: In light of the amended claims (the cancellation of Claim 4), the objection is withdrawn.
Claim Rejections, 35 USC 112(a): In light of the amended claims, the rejections of Claims 1 and 4 are withdrawn. However, the amendments to Claim 1 have raised new grounds of rejection, as explained in the Section below titled “Claim Rejections - 35 USC § 112”
Claim Rejections, 35 USC 112(b): Applicant has made changes to Claims 1-3, 5-8 and 10 to overcome the numerous 112(b) rejections of the previous Office Action. However, Applicant has failed to correct all instances of grammatical errors, narrative claim language, non-positively cited limitations or antecedent issues.

Applicant’s arguments, see pages 1-2, filed 8 February 2022, with respect to the previous rejection(s) of claim(s) 1 -8 and 10, under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive. 
	Applicant argues (pg 1) Huang does not disclose the integration of a “pressure sensor and temperature sensor into the same flow sensor chip.” In the previous Office Action, Examiner relied on the combination of Huang, Boulanger, and Tofteberg to teach this limitation (Tofteberg, para 46, “the first chip can have active elements, such as… a pressure sensor, a temperature sensor, a mass flow meter…”). 
	Applicant further argues (pg 1) Huang does not disclose “a molded scalable flow channel made with concentric cylinders which can be used to change the dimension of flow channel size”. In the previous Office Action(s), Examiner relied on the combination of Huang, Boulanger, and Tofteberg to teach this limitation, with specific reliance on Boulanger. 
	With regard to the above arguments, Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Applicant further argues (pg 2) that Boulanger does not “disclose ideas of scalable flow channel, which is different than the current invention.” Applicant specifically argues that the concentric cylinders (Fig 2, items 50, 52, 54, and 56) previously identified by Examiner are “not functioning as scalable flow channel”. Applicant further argues that the aforementioned cylinders are fixed, and therefore are different than the claimed invention, wherein the “the flow channel size is changeable to be three different sizes as 6 mm, 8 mm, and 12 mm in diameter, which embodiment is used meet the best accuracy for different flow range.”
	Examiner respectfully disagrees, and notes that although Boulanger indeed teaches concentric cylinders 50, 52, 54, and 56 as being part of a capacitance probe, Boulanger also clearly teaches gas flow through these cylinders (Para 13, “a set of concentric cylinders 50, 52, 54, 56 through which the fuel flows”). Therefore, Boulanger teaches “a molded scalable flow channel that re-partitions the gas flow via a plurality of concentric cylinders” as claimed by Applicant in Claim 1, and the rejection is upheld.
	Concerning Applicant’s arguments that the cylinders of Boulanger’s are fixed (as opposed to the cylinders of the claimed invention), Examiner respectfully disagrees, and notes Applicant has disclosed (amended Specification, pg 7, lines 2-4) “The number of the concentric cylinders can be scaled with the required flow channel size to host the maximal of the flowrate. This configuration will allow the flexibility of the MEMS mass flow sensing unit configuration that will be matched to the variety of the gas regulator and corresponding gas bottles or cylinders for the different applications or purposes.”
	Additionally, Applicant (amended Specification, pg 14, lines 13-26) appears to describe a “preferred” number of cylinders for an apparatus with “flow channel size larger than 5 mm in diameter”, and another example with “a flow channel size of 12 mm”.
	 For each example, a corresponding preferred number of cylinders is given. However, no explanation is given as to how Applicant arrived at the preferred number of cylinders, nor has Applicant disclosed within the specification the physical removal, insertion, or re-sizing of additional cylinders at the discretion of the user.
	Boulanger does not specifically describe (i.e. “does not teach towards”) a requirement of having exactly (and only) four concentric cylinders as argued by Applicant.  Please see para 17, wherein “various modifications” are anticipated.  Additionally, Boulanger does not disclose any specific dimensions of the concentric cylinders. In other words, Boulanger does not disclose the previous invention as being “fixed” at four concentric cylinders as argued by Applicant. 
	Examiner contends that it would have been obvious before the effective filing date of the claimed invention to duplicate (or remove) the concentric cylinders taught by Boulanger in order to match the size of the corresponding gas bottle or cylinder, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In the present case, the presence of additional (or fewer) concentric cylinders does not yield any other result other than the predictable result of providing a sufficient number of cylinders in order to match the size of the corresponding gas bottle or cylinder. (see MPEP 2144.04).  Therefore, the previous rejections stand.

	Applicant further argues (pg 2) that although Boulanger discloses concentric cylinders, Boulanger does not specifically disclose said cylinders also functioning to “stabilize the flow turbulence”, as claimed by Applicant. Examiner respectfully disagrees, noting that although Boulanger does not mention turbulence in the disclosure, the physical presence of concentric cylinders in the prior invention, in the same location, and for the same reasons as claimed by Applicant (e.g. to channel fluid flow as explained above) renders it capable of performing the claimed limitation of flow turbulence stabilization. Please see MPEP 2112.01.
	Therefore, the above arguments as presented by Applicant are unpersuasive, and the previous rejections stand.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Regarding Claim 1, Claim 1 is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by the inventor.  In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
	
	Further regarding Claim 1, Claim 1 has been amended to include the limitation of “wherein an (sic) diameter of the molded scalable flow channel is originally 6 mm with one concentric cylinder, wherein the diameter of the flow channel becomes 8 mm by adding one concentric cylinder, and the diameter of the flow channel becomes 12 mm by adding two concentric cylinders”.
	As best understood by Examiner, it appears that Applicant’s possible intent with this Claim 1 amendment is to claim an apparatus comprising a plurality of concentric cylinders, wherein said apparatus is configured such that said concentric cylinders can be individually added or removed at the discretion of the user.  However, Applicant does not disclose this configuration in either the Specifications or the drawings (please see additional details in the section above titled “Response to Arguments”).
	 Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore Claim 1 is not enabled.

	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The following is a non-exhaustive list of irregularities with respect to 35 U.S.C. 112(b) found in initial examination of the present application. Applicant is encouraged to conduct a thorough review of claim language to identify and correct all deficiencies therein. Correction is required.

Regarding Claims 1-3, 5-8, and 10, the claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) should adhere to standard American English in terms of grammar, punctuation, and article agreement (use of “a” vs. “an”).
	Further regarding Claims 1-3, 5-8, and 10, the claims continue to contain several instances of passive, narrative, and/or inferential language, including the word “will” (example: “will have”, “will run”) and similar terms (“such like”). Each instance of these words and phrases render the claim(s) indefinite, as it is unclear whether the limitations following the phrase are part of the claimed invention, or is merely explaining the function or intended use of the preceding term. Applicant is again advised that neither functional language nor the intended use of an apparatus are given patentable weight per MPEP 2114 and 2173.05(g). See MPEP § 2173.05(d).
	Therefore, Applicant is advised that for all instances of “will be” and “will have” “is used”, “can enable” and similar wording, Examiner has provided appropriate prior art that reads upon the structural limitations of the apparatus claim. See MPEP 2114 and 2173.05(g).
	Further regarding Claims 1-3, 5-8, and 10, the claims continue to recite numerous limitations that lack antecedent basis, thereby rendering the claims indefinite. Applicant is encouraged to review MPEP 2173.05(e) for guidance on claim construction. 
	In the present application, the claims continue to contain numerous instances of the word “the” followed by a limitation, but the limitations are not positively recited. 
	Further regarding Claims 1-3, 5-8, and 10, each claim contains both an apparatus and the method steps of using the apparatus. This renders each claim indefinite per MPEP 2173.05(p).

	Further regarding Claim 1, Claim 1 contains limitations that are new elements introduced in the middle of a recitation of another element. These limitations are indefinite as there is ambiguity about whether the new term is positively recited, and thus part of the claimed invention.
	For example, in the Claim 1 limitation of “A molded scalable flow channel that re-partitions a gas flow via a plurality of concentric cylinders”, the term “a gas flow via a plurality of concentric cylinders”. It is unknown if Applicant intends to claim “a gas flow” and/or “a plurality of concentric cylinders”, or if these phrases are merely the result of an intended use of the positively recited “molded scalable flow channel”.
	In the interests of compact prosecution, Examiner notes the following additional indefinite limitations of Claim 1 that similarly suffer the deficiency described above:
	- In the Claim 1 limitation of “wherein the MEMS flow sensor chip is operating with the a calorimetric thermal mass flow sensing principle, and working with a central control unit to measure an fuel gas mass flowrates, wherein the MEM S mass flow sensor chip is placed at center of the concentric cylinders inside the molded scalable flow channel”, the terms “a calorimetric thermal mass flow sensing principle”, “a central control unit”, “an fuel gas mass flowrates” are indefinite.
	- In the Claim 1 limitation of “An integrated low energy Bluetooth device that relays the fuel gas consumption data, a fuel gas cylinder status, and a fuel gas cylinder location to a smart device or to a designated data center”, the terms “the fuel gas consumption data”, “a fuel gas cylinder status”, “a fuel gas cylinder location”, “a smart device”, and “a designated data center” are indefinite.
	- In the Claim 1 limitation of “An integrated long-range communication device that relays the fuel gas consumption data, the fuel gas cylinder status, and the fuel gas cylinder location to the designated data center”, the terms “the fuel gas consumption data”, “the fuel gas cylinder status”, “the fuel gas cylinder location”, and “the designated data center” are indefinite.
	- In the Claim 1 limitation of “A physical data port which is used to download the fuel gas consumption data and the cylinder status data wherein the physical data port is embedded inside the apparatus and only can be accessed by fuel gas cylinder suppliers or third-party service providers”, the terms “the fuel gas consumption data”, “the cylinder status data”, “the apparatus”, “fuel gas cylinder suppliers”, and “third-party service providers” are indefinite.
	- In the Claim 1 limitation of “A battery compartment which allows the high capacity lithium-ion battery or a plural number of alkaline batteries”, the terms “the high capacity lithium-ion battery” and “a plural number of alkaline batteries” are indefinite.

	Further regarding Claim 1, the claim contains the terms “the molded scalable flow channel” and “the flow channel”. The claim also contains the terms “MEMS mass flow sensor chip” and “MEMS flow sensor chip”, “a plurality of concentric cylinders”, and “the concentric cylinders”. In each of these instances, it is unknown if the different terms refer to the same components. Correction is required. 
	Further regarding Claim 1, the claim contains the following indefinite phrase: “the a calorimetric thermal mass flow sensing principle”.


	 Further regarding Claims 2-3, 5-8 and 10. Since these claims depend upon Claim 1, they additionally suffer all of the deficiencies of Claim 1 in addition to the other deficiencies as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0347759) in view of Boulanger (US 2009/0099794).
Regarding Claim 1, Haung discloses an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders (entire invention) comprising:
	a mechanical pressure regulator (Claim 2);
	a microfabricated Micro-Electro-Mechanical System (MEMS) mass flow sensing unit with a MEMS mass flow sensor chip (Claim 1) installed inside a housing compartment of the mechanical pressure regulator (Claim 2);
	wherein the MEMS flow sensor chip is operating with a calorimetric thermal mass flow sensing principle (Claim 1), and working with a central control unit to measure fuel gas mass flowrates (Claim 1, wherein gas dispensing, and therefore consumption data is disclosed),
	an integrated low energy Bluetooth device that relays the fuel gas consumption data (Claim 1), and a fuel gas cylinder status (Claim 12) and a fuel gas cylinder location to a smart device or to a designated data center (Claim 1, which claims “a low energy Bluetooth device that relays the measured gas dispensing data to a smart device),
	an integrated long-range communication device that relays the fuel gas consumption data, the fuel gas cylinder status and the fuel gas cylinder location to a designated data cloud center (para 33-34, which disclose a communications chip, antenna, WIFI, and router interaction);
	a physical data port via which is used to download the fuel gas consumption data and the cylinder status data wherein the physical data port is embedded inside the apparatus (Fig 1B, item 400) and only can be accessed by fuel gas cylinder suppliers or third-party service providers (Claim 1 and para 26, and Examiner further notes that accessibility by “fuel gas cylinder suppliers” or “third-party service providers” is a statement of intended use and not given patentable weight, see MPEP 2114), and 
	a battery compartment (Fig 1.A, item 118, and para 28, which discloses a battery pack compartment) which allows the high capacity lithium-ion battery or a plural number of alkaline batteries (“allowing batteries” is considered to be a statement of intended use and not given patentable weight).




    PNG
    media_image1.png
    1019
    815
    media_image1.png
    Greyscale




	Further regarding Claim 1, Huang discloses the claimed invention, to include a MEMS flow sensing chip.  Huang, however, does not specifically disclosed how said chip is constructed, and does not explicitly state that said chip is “microfabricated” as claimed by Applicant.
	Loui, however, specifically discloses a “microfabricated” chip (para 53) as part of the prior art.
	The advantages of Loui’s teachings include the use of known, commercially proven microfabricated technologies that employs single-chip integration of the calorimetric and resonant modes. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Loui’s teachings to Huang’s disclosures by ensuring the chip of Huang was indeed “microfabricated” as taught by Loui in order to gain the advantages of known, commercially proven microfabricated technologies that employs single-chip integration of the calorimetric and resonant modes.
	Further regarding Claim 1, Huang as modified above teaches the claimed invention to include an “gas mass flow sensing unit”, but is silent on said unit having a molded scalable flow channel that re-partitions the gas flow via a plurality of concentric cylinders; wherein an diameter of the molded scalable flow channel is originally 6 mm with one concentric cylinder, wherein the diameter of the flow channel becomes 8 mm by adding one concentric cylinder, and the diameter of the flow channel becomes 12 mm by adding two concentric cylinders.
	Boulanger, however, teaches an independent MEMS gas mass flow sensing unit (100) installed inside the house of the pressure regulator and having a molded scalable flow channel that re-partitions the gas flow via a plurality of concentric cylinders that further releases the gas to the fuel gas supply outlet or connector (Boulanger, Fig 2, Items 50, 52, 54, 56 and para 13).

    PNG
    media_image2.png
    406
    656
    media_image2.png
    Greyscale
	The advantages of Boulanger’s teachings include the ability to achieve highly accurate, wide flow range, and fast response within a rugged flow meter. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Boulanger’s teachings to Huang’s modified disclosures by including concentric cylinders in order to gain the advantages of highly accurate, wide flow range, and fast response within a rugged flow meter.
	Further regarding Claim 1, Huang as modified above teaches the claimed invention, to include concentric cylinders, but does not specifically disclose (a) diameter of the molded scalable flow channel…originally 6 mm with one concentric cylinder, wherein the diameter of the flow channel becomes 8 mm by adding one concentric cylinder, and the diameter of the flow channel becomes 12 mm by adding two concentric cylinders, as claimed by Applicant.
	As best understood by Examiner (Applicant does not disclose these limitations in the specification, nor discuss the addition or re-sizing of concentric cylinders, see rejections under USC 112(a) above), these limitations appear to be a molded scalable flow channel with four concentric cylinders, wherein the smallest cylinder has a diameter of 6 mm, another cylinder has a diameter of 8 mm, and the outermost cylinder has a diameter of 12 mm.
	Haung as modified above teaches at least four concentric cylinders (Boulanger, Fig 2, Items 50, 52, 54, 56). Although the Boulanger reference does not specifically disclose the diameters of said cylinders, it would have been an obvious matter of design choice to make the different portions of each cylinder to whatever relative size was desired, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.
	Further regarding Claim 1, Huang as modified by Boulanger above teaches a MEMS mass flow placed at the center of the concentric cylinders inside the molded flow channel.
	Further regarding Claim 1, Huang as modified above teaches the claimed invention, but does not specifically recite a mass flow chip “placed at the center of the concentric cylinders”. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the chip at either the center or any location desired, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 2, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders wherein the mechanical pressure regulator are those regularly used for fuel gas cylinders on market (Haung, paras 5 and 7), wherein pressure regulation structure and enclosure of the mechanical pressure regulator are not altered (Applicant’s claim language here (“not altered”) admits that the claimed internal pressure regulation structure and enclosure of the mechanical pressure regulator is anticipated by “current fuel gas cylinders” found in the prior art).
	Further regarding Claim 2, the phrase “regularly used for fuel gas cylinders on market” is a statement of intended use, and not given patentable weight. See MPEP 2114.
Regarding Claim 3, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders wherein
	the MEMS mass flow sensing unit is able to be independently calibrated (Huang, Claim 2),
	 wherein the molded scalable flow channel made with concentric cylinders is connected to an exit of the mechanical pressure regulator (Boulanger, item 32) and deliver the fuel gas to appliances using a gas delivery barbed port (Examiner’s annotations),
 	wherein outer wall of the concentric cylinder will have a thickness ranged from 1.5 mm to 3 mm,
	 and Ot/2012022Application No: 17/08,9 10inner wall of the concentric cylinder has a thickness ranged from 0.8 to 1. 5 mm,
 	wherein the molded scalable flow channel and the concentric cylinders are made of engineering plastics or aluminum alloy to be consistent with build of the mechanical pressure regulator, and to meet safety requirements of corresponding industrial standards (Huang, Claim 2).
	Further regarding Claim 3, Haung as modified by Boulanger teaches the claimed invention, but does not provide specific dimensions for the concentric cylinders. It would have been an obvious matter of design choice to make the different portions of the concentric cylinders to whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402. In the present case, Applicant has not disclosed any particular reason for this particular combination of cylinder dimensions.
Regarding Claim 6, Haung as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders (Haung, claims 1 and 4),
	wherein the central control unit has a capability to process an acquired mass flow rate data into a digital format and further totalize consumed fuel gas mass in each usage session,
	wherein the central control unit can process the acquired instant mass flow rate data in a way instructed by the fuel gas cylinder suppliers or the third-party service providers via preset parameters,
	wherein the central control unit can further drive the apparatus to communicate with a smart device at proximity or allow the acquired data to be downloaded or uploaded, 
	wherein the control unit further has a plurality of numbers of memory chips or devices that allow the acquired data can be simultaneously stored for data security purpose, and it also has other necessary functions such like password-protected access.
	Further regarding Claim 6, the claim contains several phrases that are statements of intended use, and are therefore not given patentable weight (see MPEP 2114). The phrases include:
	- “the central control unit can process the acquired instant mass flow rate data in a way instructed by the fuel gas cylinder suppliers or the third-party service providers via preset parameters”
	- “the central control unit can further drive the apparatus to communicate with a smart device at proximity or allow the acquired data to be downloaded or uploaded”
	- “memory chips or devices that allow the acquired data can be simultaneously stored for data security purpose”
	Further regarding Claim 6, as explained earlier, the claim contains several indefinite phrases. The word “it” in the phrase “it also has other necessary functions such like password-protected access” is indefinite. It is unknown if the word “it” refers to the “control unit”, “a plurality of numbers of memory chips or devices”, or some other component of the claimed invention. In the interests of compact prosecution, Examiner interprets the word “it” to refer to the “control unit”.
Regarding Claim 7, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders
	wherein the integrated low energy Bluetooth device will have a low energy Bluetooth communication enabled as well as antenna being placed outside or inside the MEMS mass flow sensing unit (Huang, Claim 6), but it is preferred to be placed inside for safety and prevention of tampering, 
	wherein the low energy Bluetooth communication relays the gas consumption data as well as the fuel gas cylinder status to a smart device that is paired, 
	wherein the smart device will run an APP that further relays the acquired data from the apparatus to a designated data center or a cloud for data processing (Huang, para 31), 
	wherein in case that there are no smart devices at proximity area, another long-distance wireless data transfer modules selected from (protocols) of NB- loT, WIFI, LoRa or Sigfox can be integrated inside the apparatus, and one of them will relay the acquired data and cylinder status to the designated data center or the cloud for data processing (Huang, para 31), 
	wherein in most cases, one of the above long-distance wireless data transfer modules together with the cylinder ID can provide cylinder geographical location data, 
	wherein for additional security of the geographical location data, a GIS module can be combined into any one of those long-distance wireless data transfer modules.
	Further regarding Claim 7, the claim is an apparatus claim, yet contains several method steps that are viewed as statements of intended use. These statements of intended use are not given patentable weight (see MPEP 2114). Applicant is advised that only the structural components of the claimed apparatus are given patentable weight. 
	In Claim 7, statements of intended use include:
	- “the integrated low energy Bluetooth device will have a low energy Bluetooth communication enabled as well as antenna being placed outside or inside the MEMS mass flow sensing unit, but it is preferred to be placed inside for safety and prevention of tampering”
	- “the low energy Bluetooth communication relays the gas consumption data as well as the fuel gas cylinder status to a smart device that is paired”
	- “the smart device will run an APP that further relays the acquired data from the apparatus to a designated data center or a cloud for data processing” 
	- “in case that there are no smart devices at proximity area, another long-distance wireless data transfer modules selected from (protocols) of NB- loT, WIFI, LoRa or Sigfox can be integrated inside the apparatus, and one of them will relay the acquired data and cylinder status to the designated data center or the cloud for data processing”
	- “in most cases, one of the above long-distance wireless data transfer modules together with the cylinder ID can provide cylinder geographical location data”
	- “for additional security of the geographical location data, a GIS module can be combined into any one of those long-distance wireless data transfer modules”
Regarding Claim 8, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders,
	wherein the physical data port, is used to manually download the fuel gas consumption data and the fuel gas cylinder status using a laptop computer or a smart phone 
	wherein the digital devices can enable a wireless data transmission to the designated data center (Huang, para 31)
	wherein the physical data port can be micro-USB, mini-USB or USB-C for easy accessibility (Huang, Claim 7). 
	Further regarding Claim 8, the claim is an apparatus claim, yet contains several method steps that are viewed as statements of intended use. These statements of intended use are not given patentable weight (see MPEP 2114). The statements include:
 	- “the physical data port, is used to manually download the fuel gas consumption data and the fuel gas cylinder status using a laptop computer or a smart phone”
	 - “the digital devices can enable a wireless data transmission to the designated data center”
	- “the physical data port can be micro-USB, mini-USB or USB-C for easy accessibility”
Regarding Claim 10, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders, wherein the MEMS mass flow sensing unit can work at a low power mode and is powered by a high-capacity lithium-ion battery or pack of plural number of alkaline batteries on market, wherein for case of using lithium-ion battery a C-cell allows the apparatus to continuously work for two years, for case of using alkaline batteries, a pack of minimal of 4 AA battery will allow continuous operation for one year (Huang, Claim 11, wherein the disclosed MEMs mass flow meter is “powered by battery pack that can be readily purchased on market”, which would include the batteries claimed by Applicant).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Boulanger, and in further view of Tofteberg (US 2016/0067708).
Regarding Claim 5, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders.
	Further regarding Claim 5, the following elements of Claim 5 are statements of intended use, and are not given patentable weight (see MPEP 2114):
	- “wherein the pressure sensor (gauges) delivered fuel gas pressure from the mechanical pressure regulator”
	- “the temperature sensor (alerts) any abnormal operation temperature”
	- “a pressure measurement data combined with a mass flow rates measurement data (is) used to evaluate if there is a fuel gas leakage in order to timely alert users as well as the fuel gas cylinder suppliers for safety purpose”
	Further regarding Claim 5, Haung as modified above teaches the claimed invention, to include the MEMS mass flow sensing chip “integrated with a temperature sensor on a single chip” (para 26, “An integrated thermal conductivity sensor on the same MEMS sensing chip can be used to identify the gas composition”).
	However, Huang as modified above does not specifically recite a MEMS mass flow sensing chip “integrated with a pressure sensor”.
	However, Examiner asserts that MEMS mass flow sensing chips with pressure sensors are well-known in the art and commercially available, as evidenced by Tofteberg, who teaches a mass flow meter with the capability of sensing pressure and temperature (para 46, “the first chip can have active elements, such as… a pressure sensor, a temperature sensor, a mass flow meter…”).
	The advantages of Tofteberg’s teachings include the use of a well-known design of for a mass flow meter that is commercially available. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Tofteberg’s teachings to Huang’s modified disclosures by selecting a mass flow meter with pressure and temperature sensors at the user’s discretion in order to gain the advantages of a well-known design of for a mass flow meter that is commercially available.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Loui (US 2011/0077872) discloses an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders comprising (at least):
- a microfabricated Micro-Electro-Mechanical System (MEMS) mass flow sensing unit with a MEMS mass flow sensor chip installed inside a housing compartment of the mechanical pressure regulator,
- wherein the MEMS flow sensor chip is operating within the calorimetric thermal mass flow sensing principle, and 
- a central control unit to measure fuel gas mass flowrates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753